Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
The newly proposed after-final amendment is not entered because it raises new issues that require further consideration and search.  
Applicant’s arguments which are directed to the newly proposed after-final amendment that is not entered, are not addressed in this advisory action.
The newly discovered prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
US 2018/0203293 teaches a polarizing plate ((100) [0141]) comprising: a wide color gamut film ((40) [0141]) which functions as a polarizing plate protective film (used as a protective film of a lower polarizing plate [0007]) and contains a dye FDB-007 ([0157]) that is disclosed as an example in Applicant’s disclosure (Example 101, Table 1, paragraph [0201]), having a maximum absorption wavelength of 493 nm ([0153]) which is within the claimed range of 480 to 510 nm, and a dye that has a maximum absorption wavelength of 593 nm ([0157]) that is within the claimed range of 580 to 610 nm.  
US 2018/0210288 teaches a polarizing plate ((100) [0161]) comprising: a polarizing plate protective film (polarizer protective film (30) [0161]) having a thickness of 25 µm (protective film [0168]) which contains a dye FDB-007 ([0168]) that is disclosed as an example in Applicant’s disclosure (Example 101, Table 1, paragraph [0201]), having a maximum absorption wavelength of 493 nm ([0168]) which is within the claimed range of 480 to 510 nm, and a dye that has a maximum absorption wavelength of 593 nm ([0168]) that is within the claimed range of 580 to 610 nm.  


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782